Citation Nr: 1046494	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

1.  Entitlement to an initial compensable rating for the service-
connected bilateral hearing loss in excess of 10 percent, 
effective on January 13, 2009.

2.  Propriety of the reduction of an initial 20 percent rating 
for the service-connected bilateral hearing loss, effective on 
July 1, 2006.




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954 and 
from July 1955 to June 1957.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal of various rating decisions issued by the RO.

In a September 2005 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 20 percent 
rating, effective on June 23, 2004.

In a December 2005 rating decision, the RO proposed to reduce the 
evaluation for the service-connected bilateral hearing loss to a 
noncompensable rating because the RO determined that the 
compensable rating assigned in the September 2005 rating decision 
was clearly and unmistakably erroneous (CUE).  

In an April 2006 rating decision, the RO formally reduced the 
rating to no percent, effective on July 1, 2006.

In February 2009, the RO increased the rating for the service-
connected bilateral hearing loss to 10 percent, effective on 
January 13, 2009.  

Because the bilateral hearing loss claim on appeal involves a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized these claims in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  

Although the RO assigned an initial 10 percent rating from the 
effective date of January 13, 2009, as higher ratings at each 
stage are available, the Veteran is presumed to seek the maximum 
available benefit.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Because this appeal stems from the Veteran's claim for an 
increased rating for the service-connected bilateral hearing loss 
and he contests not only the RO's reduction in the evaluation of 
this condition but seeks an increased rating, the Board has 
identified the issues as stated on the title page.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The competent evidence including the audiometric testing 
performed at the July 2005 VA examination unequivocally 
establishes that a compensable rating for the service-connected 
bilateral hearing loss was not assignable prior to July 1, 2006.  

2.  The January 2009 VA examination revealed audiometric test 
results of level II hearing acuity in right ear and level VII 
hearing acuity on the left.  

3.  The service-connected bilateral hearing loss is shown to have 
been productive of a disability picture that more nearly 
approximated the criteria for the assignment of a 10 percent 
rating, beginning on July 1, 2006.  



CONCLUSIONS OF LAW

1.  The assignment of an initial 20 percent rating for the 
service-connected bilateral hearing loss disability prior to July 
1, 2006 was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 
1155, 1160, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105(a), 
3.159, 3.344, 4.1, 4.2, 4.7, 4.85 including Diagnostic Code 6100 
(2010).

2.  The criteria for the assignment of a 10 percent rating for 
the service-connected bilateral hearing loss beginning on July 1, 
2006 are met.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.105(a), 3.159, 3.344, 4.1, 4.2, 4.7, 4.85 
including Diagnostic Code 6100 (2010).

3.  The criteria for the assignment of a rating in excess of 10 
percent rating for the service-connected bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.105(a), 3.159, 3.344, 4.1, 4.2, 4.7, 4.85 
including Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The Veteran was provided notice of VCAA in September 2004 and 
December 2004 prior to the initial adjudication of his claim for 
bilateral hearing loss in a March 2005 and September 2005 rating 
decisions.  

The VCAA letters indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain both his private and VA medical 
treatment records.  

Thereafter, the Veteran also received additional notice 
pertaining to the downstream disability rating and effective date 
elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); 
see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, it is well to observe that service connection for 
bilateral hearing loss has been established and an initial rating 
for the condition has been assigned.  Thus, the Veteran has been 
awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-
491.  

As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to 
this matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  

Also, it is of controlling significance that, after awarding the 
Veteran service connection for hearing loss and assigning an 
initial disability rating, he filed a notice of disagreement 
contesting the initial rating determination.  See 73 Fed. Reg. 
23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to 
add subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of a notice of disagreement).  

The RO furnished the Veteran a Statement of the Case that 
addressed the initial rating assigned for his hearing loss, 
included notice of the criteria for a higher rating, and provided 
the Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105.  

Under these circumstances, VA fulfilled its obligation to advise 
and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded a VA examination in July 2005 and 
January 2009.  These examinations are adequate for rating 
purposes.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  

The evidence of record includes service treatment records, VA 
medical records, VA examination reports, private examinations and 
lay statements from the Veteran.  

The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Higher Initial Rating for Bilateral Hearing Loss

The Veteran asserts that he is entitled to an initial compensable 
rating for bilateral hearing loss prior to January 13, 2009 and 
in excess of 10 percent from January 13, 2009 under the criteria 
of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6100.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific diagnostic codes will be discussed where appropriate 
below.  In addition, separate ratings can be assigned for 
separate periods of time based on facts found, a practice known 
as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the Veteran's favor.  
38 C.F.R. 
§ 4.3.  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a pure tone audiometry test.  
Examinations will be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent 
eleven categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical columns 
in Table VI represent eleven categories of decibel loss based on 
the pure tone audiometry test.  

The numerical designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to pure tone decibel loss.  

For example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure will be followed 
for the other ear.  38 C.F.R. § 4.85(b).  

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing and 
the vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  

For example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).  

Additionally, an alternate rating table (Table VIA) may be used 
for "unusual patterns of hearing impairment," including cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or 
more, or where the pure tone thresholds are 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.  

An April 2005 VA treatment record reflects decreased hearing with 
mild to moderate severe hearing loss in the right ear and mild to 
severe hearing loss in the left ear.  The Veteran was a candidate 
for hearing aids, which were provide to him in December 2005.  

An April 2005 private audiological examination revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
35
20
60
60
LEFT
50
45
65
70

The average pure tone threshold was 44 in the right ear and 58 in 
the left ear.  The speech recognition score was 92 in the right 
ear and 88 in the left.  

For the right ear, application of an average pure tone threshold 
of 44 dB and a speech recognition score of 92 results in a 
numerical designation of I under Table VI.  Accordingly, the 
Board will apply the numerical designation of I resulting from 
Table VI.

For the left ear, application of an average pure tone threshold 
of 58 dB and of the speech recognition score of 88 results in a 
numerical designation of III under Table VI.  Accordingly, the 
Board will apply the numerical designation of III resulting from 
Table VI.

As applied under Table VII, the right ear numerical designation 
of I and the left ear numerical designation of III results in a 
no percent evaluation. 

A July 2005 VA audiological examination revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
70
80
LEFT
80
70
75
70

The average pure tone threshold was 55 in the right ear and 74 in 
the left ear.  The speech recognition score was 92 in the right 
ear and 80 on the left.  

For the right ear, application of an average pure tone threshold 
of 55 dB and a speech recognition score of 92 results in a 
numerical designation of I under Table VI.  Accordingly, the 
Board will apply the numerical designation of I resulting from 
Table VI.

For the left ear, application of an average pure tone threshold 
of 74 dB results in a numerical designation of VI under Table 
VIA.  Accordingly, the Board will apply the numerical designation 
of VI resulting from Table VIA.

As applied under Table VII, the right ear numerical designation 
of I and the left ear numerical designation of VI results in a no 
percent evaluation.

Most recently, a January 2009 VA audiological examination 
revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
45
45
70
75
LEFT
65
75
85
85

The average pure tone threshold was 59 in the right ear and 78 in 
the left ear.  The speech recognition score was 92 in the right 
ear and 92 in the left.  

For the right ear, application of an average pure tone threshold 
of 59 dB and a speech recognition score of 92 results in a 
numerical designation of II under Table VI.  Accordingly, the 
Board will apply the numerical designation of II resulting from 
Table VI.

For the left ear, application of an average pure tone threshold 
of 78 dB results in a numerical designation of VII under Table 
VIA.  Accordingly, the Board will apply the numerical designation 
of VII resulting from Table VIA.

As applied under Table VII, the right ear numerical designation 
of II and the left ear numerical designation of VII results in a 
10 percent evaluation.

In reaching this result, the Board acknowledges the Veteran's lay 
contentions as to how the hearing loss disability affected his 
activities of daily living.  

His assertions of substantially decreased hearing, however, are 
insufficient to establish entitlement to a higher evaluation for 
bilateral hearing loss because "disability ratings for hearing 
impairment are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

Clearly, on this record, the hearing testing does not show that a 
rating higher 10 percent is not assignable for any period of the 
appeal.  

Since the record does not establish that the rating criteria are 
inadequate to rate the manifestations of the bilateral hearing 
loss in this case, extraschedular consideration is not warranted.  

The disability picture as demonstrated is addressed by the 
established rating standard.  In this regard, the disability 
picture is not shown to be unusual or exceptional.  Thun v Peake, 
22 Vet. App. 111, 115-116 (2008).

The Board notes that neither the Veteran's contentions nor the 
medical evidence suggest a request for a total disability rating 
due to individual unemployability resulting from service-
connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009) (when entitlement to TDIU is raised during the appeal 
of a rating for a disability, it is part of the claim for 
benefits for the underlying disability).


III.  Propriety of Reduction

Except in the case of CUE, Congress has provided that a Veteran's 
disability will not be reduced unless an improvement in the 
disability is shown to have occurred.  38 U.S.C.A. § 1155.  

When an RO makes a rating reduction without following the 
applicable regulations, the reduction is void ab initio.  Greyzck 
v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific 
requirements must be met.  See 38 C.F.R. § 3.344 (2010); see also 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

The Board notes that the provisions of 38 C.F.R. §§ 3.344(a) and 
(b), which govern reductions of rating in effect for five or more 
years, do not apply in this case because the 20 percent rating 
for the Veteran's service-connected bilateral hearing loss was in 
effect for about two years.  With regard to disability ratings in 
effect for less than five years, adequate reexamination that 
discloses improvement in the condition will warrant reduction in 
rating.  See 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus 
on the evidence of record available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered for the limited purpose of determining 
whether the condition had demonstrated actual improvement.  Cf. 
Dofflemyer, 2 Vet. App. at 281-282 (1992).

As noted, during the period prior to January 13, 2009 under 
consideration, VA audiometric evaluations resulted in designation 
of a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

For the period from January 13, 2009, the findings warranted a 10 
percent rating, and no more, under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.

In the September 2005 rating decision, the RO granted service 
connection and assigned an initial 20 percent rating for 
bilateral hearing loss based on the results of the audiological 
examinations of record during that time period.  However, the RO 
appears to have misapplied the criteria.  

Thus, the RO found that the September 2005 rating action 
contained CUE, as the criteria for a 20 percent disability rating 
were not met.  After recalculating the audiometric results, the 
RO found that the disability picture warranted a noncompensable 
evaluation.  

As a consequence, in an April 2006 rating decision, the RO 
determined that the September 2005 rating decision was clearly 
and unmistakably erroneous in assigning a 20 percent rating for 
the service-connected bilateral hearing loss.

The Veteran was afforded another VA examination prior to the 
rating reduction for bilateral hearing loss.  He was also re-
examined in January 2009.

Given the results of the April 2005 private audiological 
evaluation, as well as the July 2005 VA examination--the only 
valid evidence demonstrating the severity of the Veteran's 
hearing impairment during the time period in question--the RO 
appropriately determined that no more than a noncompensable (no 
percent) rating for bilateral hearing loss was not assignable 
prior July 1, 2006.  38 C.F.R. § 3.105(a).  

The Board (like the RO) has no discretion in this matter and must 
predicate its determination on the basis of the results of the 
audiological studies of record.  See Lendenmann, 3 Vet. App. at 
349.

However, in reviewing the entire record to ensure stability in 
the rating of the service-connected hearing disability, the Board 
finds that the disability picture more nearly approximates the 
criteria for 10 percent beginning on July 1, 2006 is warranted in 
this case.  Clearly, for the reasons discussed, a higher rating 
may not be applied prior to July 1, 2006.  

Accordingly, on this record, an increased rating of 10 percent is 
warranted beginning on July 1, 2006.  



ORDER

An increased rating of 10 percent for the service-connected 
bilateral hearing loss beginning on July 1, 2006 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.   

An increased rating in excess of 10 percent for the service-
connected bilateral hearing loss is denied.  

The reduction of the 20 percent rating for the service-connected 
bilateral hearing loss, effective on July 1, 2006 was proper.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


